Citation Nr: 1512809	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-18 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of heat exhaustion.

2. Entitlement to service connection for lumbar spine condition, also claimed as lower back pain/strain.

3. Entitlement to service connection for right knee pain.

4. Entitlement to service connection for left knee pain, to include patellar tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1993 to August 2008.

This case comes to the Board of Veterans Appeals (Board) from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2009 rating decision addressed the Veteran's application for disability compensation for twelve different claimed disabilities, and a claim of entitlement to a compensable rating based on multiple service connected disabilities.  The Veteran appealed ten of the claims decided in a timely notice of disagreement.  In his VA Form 9, however, the Veteran narrowed the scope of his appeal stating that he only desired to appeal the issues listed on the title page of this remand.

For the following reasons, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, the Veteran requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  Accordingly, the RO scheduled a Travel Board hearing for December 4, 2013 and a letter was mailed to the Veteran on November 7, 2013 informing him of the date, time and place of the scheduled hearing.  

Unfortunately, the RO mailed this letter to the Veteran at a former address in Havelock, North Carolina.  More than three years earlier, in May 2010, the Veteran's then-representative mailed the RO a change of address form, explaining that the appellant had moved to New Bern, North Carolina.  A date stamp on the cover letter from the then-representative indicates that the RO received the Veteran's new address in May 2010.  The Veteran did not appear at the hearing scheduled for December 4, 2013.  

Usually, when a claimant does not appear for a scheduled hearing, the Board may treat the claimant's hearing request as withdrawn.  See 38 C.F.R. 20.702(d) (2014).  Yet subsection (b) of the same regulation indicates that the person requesting the hearing must be notified of the time and place of the scheduled hearing.  Under these circumstances, it appears likely that the reason the Veteran did not appear for his scheduled hearing was because the RO did not send notice of the date and time of the hearing to his current address.  He is therefore entitled to a new Travel Board hearing and a remand is warranted for such a hearing to be scheduled, with notification to be sent to the correct address.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing in accordance with applicable procedures.  Notify the Veteran and his representative of the date and time of the hearing.  Notification should be sent to the address reflected in the May 2010 change of address form.  The appellant is advised that should he again change his address he must notify VA as soon as possible. He is advised that it is his responsibility to keep VA informed of his whereabouts and that VA has no burden to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

